                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ahmad Darnell Morris                                                  Docket No. 2:10-CR-41-2H

                               Petition for Action on Supervised Release

        COMES NOW Tuell Waters, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Ahmad Darnell Morris, who, upon an earlier plea
of guilty to Conspiracy to Engage in Unlicensed Firearms Dealing in violation of 18 U.S.C. § 371;
Possession of a Firearm by a Felon in violation of 18 U.S.C. §§ 922(g)(1) and 924; and Distribution of a
Quantity of Cocaine Base (Crack) Within 1,000 Feet of a School or Playground in violation of 21 U.S.C.
§§ 841(a)(1) and 860 , was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
July 6, 2011, to the custody of the Bureau of Prisons for a term of 220 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 6 years.

       On March 22, 2016, the defendant’s term of imprisonment was reduced to 197 months pursuant to
18 U.S.C. § 3582(c)(2). On May 21, 2020, the term of imprisonment was reduced to 127 months pursuant
to 18 U.S.C. § 3582(c)(1)(B).

       Ahmad Darnell Morris was released from custody on May 29, 2020, at which time the term of
supervised release commenced.

        On July 10, 2020, a Violation Report was submitted after the defendant tested positive for cocaine
and marijuana use. On October 27, 2020, a Violation Report was submitted because the defendant tested
positive for marijuana use.

        On December 8, 2020, a Petition for Action on Supervised Release was filed in response to
marijuana use. As recommended by the probation office, conditions of supervised release were modified
to add a curfew for a period not to exceed 90 days with location monitoring.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 17, 2020, a location monitoring unit was installed at the defendant’s new residence in
Lewiston, North Carolina. Since that time, the probation office has been unable to properly maintain
location monitoring due to an insufficient cellular signal at the defendant’s residence. Therefore, it is
recommended that the court strike the portion of this condition which requires submission to location
monitoring.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      90 consecutive days and is restricted to his residence during curfew hours pursuant to the Petition
      for Action on Supervised release filed on December 8, 2020. The defendant is relieved from the
      portion of this modification of supervised release that requires submission to Location Monitoring.

Except as herein modified, the judgment shall remain in full force and effect.



               Case 2:10-cr-00041-H Document 203 Filed 12/28/20 Page 1 of 2
Ahmad Darnell Morris
Docket No. 2:10-CR-41-2H
Petition For Action
Page 2




                                                  I declare under penalty of perjury that the foregoing
                                                  is true and correct.


                                                  /s/ Tuell Waters
                                                  Tuell Waters
                                                  Senior U.S. Probation Officer
                                                  150 Reade Circle
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2344
                                                  Executed On: December 23, 2020

                                     ORDER OF THE COURT

                                28th
Considered and ordered this _________              December
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge




              Case 2:10-cr-00041-H Document 203 Filed 12/28/20 Page 2 of 2
